DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that Toiyama fails to disclose the third utterance is interpreted in continuation of the second utterance when the third utterance is received within a certain time threshold following the second utterance and when the third utterance is “an utterance other than the prepared and managed voice command triggering audio data item (Amendment, page 8).
The examiner disagrees, since Toiyama discloses “an example operation is described for a case where three pieces of voice information (in this example, first 
voice information 312, second voice information 313, and third voice information 314) are approximately simultaneously input to voice command identifier 310, or where the pieces of information are input within a predetermined period of time (a period of time long enough to cause an input period where the pieces of information overlap one another; for example, five seconds)”[paragraph 98]… “When, as a result of comparison, it is decided that respective pieces of position information are the same with one another and that respective pieces of voice command information are also the same with one another, voice command identifier 310 determines that the pieces of voice command information included in respective pieces of voice information are the same piece of information based on a voice uttered by one speaker, and generates and outputs a control signal according to the voice command information.” (The three pieces of utterances are inputted within a predetermined time and are related to each other; paragraph 101).

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 – 19 of U.S. Patent No.10,522,139.  Although the claims at issue are not identical, they are not patentably distinct from each other because 1 – 17 of the instant application are similar in scope and content of claims of the patent from the same applicant.
Here is a comparison between claim 1 of the instant application and claim 17 of the patent.
Instant Application 16/728,981
Patent 10,522,139
Comparison

17.  A control method for determining whether one or more devices should be controlled based on a second utterance input subsequent to a first utterance input from outside in accordance with the first utterance, the method comprising:

a management unit configured to prepare and manage a voice command triggering audio data item for determining whether a first external utterance input is a desired utterance, and to determine whether the first external utterance is the desired utterance using the prepared and managed 

Similar
a controller configured to control one or more devices based on a second external utterance input subsequent to the first external utterance input in response to the management unit determines that the first external utterance is the desired utterance,
in response to the management unit determines that the first utterance is the desired
utterance, controlling the one or more devices based on the second utterance by a controller;
Similar
wherein the management unit is further configured to receive a third external utterance input, and wherein, in response to the third external utterance being received after the second external utterance within a predetermined time threshold, the 

in response to the third utterance being received after the second utterance within a time threshold, parsing the third utterance as a control content configured to control one or more devices; in response to the third 


 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1 – 3, 10, 11 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Toiyama (US PAP 2017/0069321).
As per claims 1, 10, Toiyama teaches an electronic device comprising:
a management unit configured to prepare and manage a voice command triggering audio data item for determining whether a first external utterance input is a desired utterance, and to determine whether the first external utterance is the desired utterance using the prepared and managed voice command triggering audio data item (“generates a control signal according to an appliance which is the operation target of voice command input device 100 (hereinafter such an appliance will be referred to as an 
a controller configured to control one or more devices based on a second external utterance input subsequent to the first external utterance input in response to the management unit determines that the first external utterance is the desired utterance (paragraphs 41,90, 98);
wherein the management unit is further configured to receive a third external utterance input, and wherein, in response to the third external utterance being received after the second external utterance within a predetermined time threshold and being an utterance other than the prepared and managed voice command triggering audio data item, the controller is further configured to interpret the third external utterance as a control content and to control the one or more devices based on the third external utterance (“second voice information 313, and third voice information 314) are approximately simultaneously input to voice command identifier 310, or where the pieces of information are input within a predetermined period of time (a period of time long enough to cause an input period where the pieces of information overlap one another; for example, five seconds).” paragraphs 41,90, 98, 101, 107).

As per claims 2, 11, Toiyama further discloses the controller is further configured to determine whether the third external utterance is the desired utterance in response to that the third external utterance is received after the second external utterance outside the predetermined time threshold (paragraphs 105 – 107).

As per claim 3, Toiyama further discloses the one or more devices controlled
.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Toiyama (US PAP 2017/0069321) in view of Todasco (US PAP 2018/0007210).
As per claims 4, 12, Toiyama further discloses the controller is further configured to determine whether the first external utterance is the desired utterance by: receiving the first external utterance; reading voice recognition reference data; comparing the voice recognition reference data with the first external utterance (paragraphs 105 – 107).
However, Toiyama does not specifically teach in response to the first external utterance being recognized as a reserved expression, determining a recognition probability; and in response to the recognition probability being less than a first threshold, prompting for more external utterance input.
Todasco discloses that after the first voice-controlled device 300 determines a confidence level from the information available to the first voice-controlled device 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a recognition probability as taught by Todasco in Toiyama, because that would help provide an improved voice-controlled audio communication system (paragraph 17).

9.	Claims 5, 6, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Toiyama (US PAP 2017/0069321) in view of Agrawal et al. (US PAP 2017/0213559).
As per claim 5, 6, 13, 14, Toiyama does not specifically teach a  display unit configured to display a result of determination of the management unit, wherein the said determination comprises determining that the first external utterance is the desired utterance using the voice command triggering audio data item; an output unit configured to output a result of determination of the management unit by sound, wherein the said determination comprises determining that the first external utterance is the desired utterance using the voice command triggering audio data item.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide different types of notifications to the user as taught by Agrawal et al. in Toiyama, because that would help provide the user with information in a format accessible to the user (paragraph 38).

10.	Claims 7 – 9, 15 – 17, are rejected under 35 U.S.C. 103 as being unpatentable over Toiyama (US PAP 2017/0069321) in view of Sugitani et al (US PAP 2017/0140752).
As per claim 7, 15, Toiyama does not specifically teach a selection unit for selecting a type of speech recognition dictionary used for analyzing the first external utterance, wherein the selection unit is configured to determine the type of speech recognition dictionary in accordance with a state of the electronic device.
Sugitani et al. disclose that the first to third voice recognition units 11 to 13 each include a storage device such as a semiconductor memory which stores, for example, a dictionary including a plurality of vocabularies, words and document, and a program, and a function realized by a processor such as a central processing unit (referred to as 
recognition units 11 and 12, or a configuration where one of the dictionaries and the algorithms (recognition methods) are different between the first and second voice recognition units 11 and 12 (paragraphs 29, 44). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use different types of speech recognizers as taught by Sugitani et al. in Toiyama, because that would help provide higher accuracy of 
a candidate character string (paragraph 30).

	As per claims 8, 16, Toiyama does not specifically teach a selection unit for selecting a type of speech recognition dictionary used for analyzing the second external utterance, wherein the selection unit is configured to determine the type of speech recognition dictionary in accordance with a state of the electronic device.
Sugitani et al. disclose that the first to third voice recognition units 11 to 13 each include a storage device such as a semiconductor memory which stores, for example, a dictionary including a plurality of vocabularies, words and document, and a program, and a function realized by a processor such as a central processing unit (referred to as a "CPU" below) executing the program… A configuration where the first and second voice recognition units 11 and 12 perform different types of voice recognition is 
recognition units 11 and 12, or a configuration where one of the dictionaries and the algorithms (recognition methods) are different between the first and second voice recognition units 11 and 12 (paragraphs 29, 44). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use different types of speech recognizers as taught by Sugitani et al. in Toiyama, because that would help provide higher accuracy of 
a candidate character string (paragraph 30).

	As per claims 9, 17, Toiyama does not specifically teach a selection unit for selecting a type of speech recognition dictionary used for analyzing the third external utterance, wherein the selection unit is configured to determine the type of speech recognition dictionary in accordance with a state of the electronic device.
Sugitani et al. disclose that the first to third voice recognition units 11 to 13 each include a storage device such as a semiconductor memory which stores, for example, a dictionary including a plurality of vocabularies, words and document, and a program, and a function realized by a processor such as a central processing unit (referred to as a "CPU" below) executing the program… A configuration where the first and second voice recognition units 11 and 12 perform different types of voice recognition is assumed to be, for example, a configuration where both of the dictionaries and the algorithms (recognition methods) are different between the first and second voice 

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use different types of speech recognizers as taught by Sugitani et al. in Toiyama, because that would help provide higher accuracy of 
a candidate character string (paragraph 30).

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658